Fairfield App. No. 00CA16. This cause is pending before the court as an appeal from the Court of Appeals for Fairfield County.
*1295IT IS ORDERED by the court, sua sponte, that this cause be consolidated with Supreme Court case No. 01-1304, Ohio River Pipe Line LLC v. Gutheil et al., for briefing and oral argument.
IT IS FURTHER ORDERED that the stay of briefing schedule entered in this case on August 10, 2001, is hereby lifted, and briefing of this case shall resume according to the schedule set forth in this entry.
IT IS FURTHER ORDERED by the court that appellants’ brief filed in case No. 01-443 on August 6, 2001, shall be deemed filed in case No. 01-1304 as of the date of this order, and shall be deemed a first merit brief in both cases.
IT IS FURTHER ORDERED by the court that the briefing schedule provided for in a case involving a cross-appeal in S.Ct.Prac.R. VI(5) shall be followed, and the second merit brief shall be due within thirty days of the date of this entry.
IT IS FURTHER ORDERED by the court that the parties shall combine all future briefing of case Nos. 01-443 and 01-1304 and file one brief for each brief permitted under S.Ct.Prac.R. VI; the parties shall file an original of the brief in each case and eighteen copies of the brief; and the parties shall otherwise comply with the requirements of S.Ct.Prac.R. VI.